Case: 11-60020     Document: 00511710487         Page: 1     Date Filed: 12/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 30, 2011
                                     No. 11-60020
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SARAI PADILLA-VARELA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078-313-152


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Sarai Padilla-Varela petitions for review of an order of the Board of
Immigration Appeals (BIA). The BIA determined that Padilla-Varela was
removable from the United States because she was an alien who had committed
an aggravated felony. Padilla-Varela maintains that she is entitled to equitable
estoppel of removal because delay by and actions of immigration authorities in
processing her application for adjustment of status prevented her from obtaining
automatic citizenship by operation of 8 U.S.C. § 1431 (2000).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60020   Document: 00511710487    Page: 2   Date Filed: 12/30/2011

                                No. 11-60020

     We lack jurisdiction to review the BIA’s determination that an alien is
deportable because she has committed an aggravated felony. See 8 U.S.C.
§ 1252(a)(2)(C). Padilla-Varela does not dispute the BIA’s determination that
she committed an aggravated felony. We review her equitable estoppel claim
attacking the BIA’s finding that she is an alien de novo and conclude that it
fails. See Robertson-Dewar v. Holder, 646 F.3d 226, 229-30 (5th Cir. 2011).
Consequently, Padilla-Varela’s petition for review is DISMISSED for want of
jurisdiction in part and DENIED in part.




                                     2